State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 30, 2016                     521866
________________________________

In the Matter of the Claim of
   JENNIFER KRYSINSKI,
                    Respondent,
      v

NESCO RESOURCE/ETS STAFFING                 MEMORANDUM AND ORDER
   et al.,
                    Appellants.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   June 1, 2016

Before:   Peters, P.J., Garry, Rose, Mulvey and Aarons, JJ.

                             __________


      Buckner & Kourofsky, LLP, Rochester (Jacklyn M. Penna of
counsel), for appellants.

      Eric T. Schneiderman, Attorney General, New York City
(Donya Fernandez of counsel), for Workers' Compensation Board,
respondent.

                             __________


Aarons, J.

      Appeal from a decision of the Workers' Compensation Board,
filed December 24, 2014, which ruled that claimant sustained a
work-related injury and awarded her workers' compensation
benefits.

      Claimant, who worked in a production manufacturing
facility, sustained a sprained left knee on November 27, 2013
when her knee "gave out" while walking across a room between work
                              -2-                521866

stations. Claimant sought medical treatment and returned to work
with restrictions. She subsequently applied for workers'
compensation benefits, which the employer and its workers'
compensation carrier (hereinafter collectively referred to as the
employer) controverted. Following a hearing, the Workers'
Compensation Board found that claimant had sustained a work-
related injury and awarded her benefits. This appeal by the
employer ensued.

      We affirm. "Whether a compensable accident has occurred is
a question of fact to be resolved by the Board and its
determination will not be disturbed when supported by substantial
evidence" (Matter of Zobel v Chemung County, 136 AD3d 1140, 1140
[2016] [internal quotation marks and citation omitted], lv denied
27 NY3d 907 [2016]). Further, "[u]nexplained or unwitnessed
accidents which occur in the course of employment are presumed,
pursuant to Workers' Compensation Law § 21 (1), to arise out of
such employment" (Matter of Hill-Chapman v Earlybird Delivery
Sys., 130 AD3d 1223, 1223 [2015] [internal quotation marks and
citation omitted]). The employer may rebut this presumption by
submitting substantial evidence to the contrary (see Matter of
Zobel v Chemung County, 136 AD3d at 1140-1141).

      Although the employer does not dispute that claimant's
injury occurred in the course of her employment, it contends that
the injury is not compensable because it was not associated with
any specific job duties and occurred only when claimant was
carrying a piece of paper. However, claimant, who testified that
she had no prior injuries to or problems with her left knee,
recounted that her job duties included filling work orders that
required being on her feet about half of the day and frequently
getting up and down. She was also required to climb ladders and
lift boxes weighing up to 50 pounds. She testified that she had
performed all of these tasks and carried six boxes the morning of
her injury. Her treating physician testified that a sprain like
the one she sustained can occur "without a specific precipitant"
and by "simply walking," and that her daily work activities could
have contributed to muscle weakness and fatigue in her knee
leading to her sprain. The employer's orthopedist, who reviewed
claimant's medical records and examined her after she had
clinically improved, was likewise unable to provide a specific
                              -3-                  521866

cause for the sprain. Neither physician attributed claimant's
injury to non-work-related factors and, thus, its direct cause
was unexplained. According deference to the Board's decision to
credit claimant's account, we find that the employer failed to
rebut the presumption that her injury arose out of her employment
with any compelling evidence and conclude that substantial
evidence supports its determination that her injury resulted from
a workplace accident (see Matter of Zobel v Chemung County, 136
AD3d at 1141). The employer's remaining claims similarly lack
merit.

     Peters, P.J., Garry, Rose and Mulvey, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court